      Case 3:21-cv-00333-RDM Document 31 Filed 04/16/21 Page 1 of 2




             UNITED STATES DISTRICT COURT
            MIDDLE DISTRICT OF PENNSYLVANIA

DAWN BALL, #20190001029,

           Plaintiff,                CIVIL ACTION NO. 3:21-cv-00333

           v.                        (SAPORITO, M.J.)

STATE TROOPER-OFFICER
MARK A. KIRBY,

           Defendant.

                               ORDER

     AND NOW, this 16th day of April, 2021, in accordance with the

accompanying Memorandum, IT IS HEREBY ORDERED THAT:

     1.   The plaintiff’s in forma pauperis status in this action is

REVOKED;

     2.   Our Order of February 25, 2021 (Doc. 12), which granted the

plaintiff’s motion for leave to proceed in forma pauperis (Doc. 8), is

VACATED;

     3.   The summons issued by the Clerk on March 19, 2021 (Doc. 19)

is WITHDRAWN; and

     4.   The plaintiff is ORDERED to pay the applicable $402 filing

and administrative fees in full within thirty (30) days of the date of
      Case 3:21-cv-00333-RDM Document 31 Filed 04/16/21 Page 2 of 2




this Order or the dismissal of this action will be recommended.




                                        s/Joseph F. Saporito, Jr.
                                        JOSEPH F. SAPORITO, JR.
                                        United States Magistrate Judge




                                  -2-
